Name: Regulation (EEC) No 1570/70 of the Commission of 3 August 1970 establishing a system of standard average values for citrus fruits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 537 No L 171/10 Official Journal of the European Communities 4.8.70 REGULATION (EEC) No 1570/70 OF THE COMMISSION of 3 August 1970 establishing a system of standard average values for citrus fruits Whereas standard average values must reflect the normal price as defined by the said Regulation ; whereas the values established in general over fourteen-day periods for goods of various kinds and origins on the basis of prices recorded on the most representative Community markets , on the one hand, and for quantities imported into Member States in the course of a season, on the other, may be considered to fulfil this condition ; "Whereas certain elements which are necessary for establishing Community standard average values under this Regulation are at present lacking; whereas, therefore, transitional measures are necessary ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Customs Valuation Committee ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN . COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) .No 803/68 1 of 27 June 1968 on the valuation of goods for customs purposes, and in particular Article 13 thereof ; Whereas pursuant to Article 13 of that Regulation standard average values may be established for the determination of the value for customs purposes of certain goods ; and whereas such goods are to be specified and the rules and criteria for the estab ­ lishment of standard average values and the ap ­ plication thereof are to be determined in accordance with the procedure laid down in Article 17 of that Regulation; Whereas the establishment of standard average values is in particular necessary where, at the time of determination of the value for customs purposes , there is no price paid or to be paid which can be accepted as a basis for determining that value ; whereas this is the position in regard to citrus fruits , which are usually delivered for sale on consignment ; Whereas different methods are at present used by Member States in determining the value for customs purposes of imported citrus fruits ; whereas this results in inequalities in the incidence of the duties applicable to these products under the Common Customs Tariff ; Whereas a system of Community standard average values applicable to all citrus fruits imported into the Community is best suited to ensure uniform application of the Common Customs Tariff and thus to ensure equal and fair treatment of importers ; For purposes of this Regulation the following expressions shall have the following meanings : ( a ) citrus fruits : fresh products listed in the classification contained in the Annex to this Regulation and falling within heading No 08.02 of the Common Customs Tariff; (b ) marketing centre : one of the following centres :  for Germany : Cologne, Frankfurt, Hamburg and Munich ;  for France : Dieppe, Le Havre, Marseilles, Paris-Rungis, Perpignan and Rouen ;  for Italy : Milan ;  for the Netherlands : Rotterdam;  for BLEU : Antwerp and Brussels .1 OJ No L 148, 28.6.1968, p . 6. 538 Official Journal of the European Communities Article 2 ( b ) the quantities imported during the previous season . 2 . The average free-at-frontier price, not cleared through customs, shall be calculated on the basis - of the gross proceeds of sales made between importers and wholesalers . However, for the Paris-Rungis and Milan centres the basis to be used shall be the prices at which these goods are most commonly sold at those centres . The following shall be deducted from the gross proceeds of such sales :  an intervention margin of 15 % for the Paris-Rungis and Milan centres and of 6 % for the other marketing centres ; 1 . For the purpose of determining the value for customs purposes of citrus fruits and subject to application of the . provisions of Article 7 (3 ) of this Regulation, the Commission shall establish , lor each classification heading, a standard average value expressed in units of account (u . a .) per 100 kg gross . 2 . The standard average values to be applied at the ' beginning of the importing season, as defined in Article 3 (2 ) of this Regulation , shall be established on the basis of the arithmetic mean of the standard average values of the second and third periods of application of the preceding season . 3 . With effect from the last Tuesday of the period of application at the beginning of the importing season, standard average values shall be determined on alternate Tuesdays on the basis of the weighted average of the average prices referred to in Article 4 (1 ) ( a ) of this Regulation in relation to the quantities referred to in Article 4 ( 1 ) ( b).  transport costs within the Community :  a standard amount of 2-3 units of account, representing all the other costs which are not to be included in the value for customs purposes ;  customs duties and charges which are not to be included' in the value for customs purposes . 3 . The Member States may fix standard amounts for deduction in respect of transport costs in accordance with the preceding paragraph 2 . Such standard amounts and the methods for calculating them shall be made known to the Commission without delay . Article 3 Article 5 1 . The standard average values shall apply for periods of fourteen days , each period beginning on a Friday . 2 . The period of application at the beginning of the importing season shall run from the first day of that season until the end of the fourteen-day period following the opening period of the season . 3 . For each classification heading, the importing season shall begin on the day on which the first importation notified to the Commission takes place . Each Member State shall inform the Commission promptly of the date on which it recorded the first importation of any of the varieties under that heading. Article 4 1 . The reference period for calculating the average prices referred to in Article 4 ( 1 ) ( a) shall be the period of fourteen days ending on the Thursday preceding the week during which new average standard values are to be established. However, for the period of application which follows the period running from the beginning of the importing season the relevant period of reference shall run from the day on which that season begins to the Thursday inclusive preceding the week during which new standard average values are to be established . 2 . Average prices shall be notified by Member States not later than Monday of the week during which standard average values are established pursuant to Article 2 (3 ). If that day is a non-working day, notification shall be made on the working day immediately preceding that day. 3 . The quantities referred to in Article 4 ( 1 ) (b ) shall be notified before the beginning of each importing season . 1 . Standard average values shall be established on the basis of the following elements which are to be supplied by Member States for each classification heading. ( a) the average free-at-frontier price, not cleared through customs, expressed in units of account per 100 kg gross and calculated on the basis of prices for undamaged goods in the marketing centres during the reference period referred to in Article 5 ( 1 ); Official Journal of the European Communities 539 Article 6 3 . Consignments of which the value at the time of clearance through customs has depreciated by not less than 20 % in relation to the average market price for sound produce may be valued on the basis of the price obtained at the time when the damaged consignment is sold. The last published standard average values shall remain applicable until new standard average values are published. Article 7 Article 8 During a transitional period ending on 31 December 1971 , standard average values shall, by way of derogation from Article 2, be established in accordance with the weighted average of the average prices referred to in Article 4 ( 1 ) (a) in relation to quantities imported as shown in the Nimexe analytical Tables for the last available year. However, for standard average values applicable during periods at the beginning of the importing season, average free-at-frontier prices, not cleared through customs, shall be caculated up to 15 February 1971 from prices recorded during the first sixty days of the preceding importing season . 1 . Consignments which at the time of clearance through customs contain not less than 5 % of produce unfit for consumption or the value of which has deprecitated by not less than 20 % in relation to average market prices for sound produce, shall be treated as damaged. 2 . Consignments which at the time of clearance through customs contain not less than 5 % of produce Unfit for consumption may be valued :  either, after sorting, by application of standard average values to the sound portion, the damaged portion being destroyed under customs supervision ; or  by application of standard average values established for the sound produce after deduction from the weight of the consignment of a percentage equal to the percentage assessed as damaged by a sworn expert and admitted by the customs authorities . Article 9 This Regulation shall enter into force on 18 September 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1970 . For the Commission The President Franco M. MALFATTI 540 Official Journal of the European Communities ANNEX Community classification of citrus fruits for the establishment of standard average values Species Origin Varieties Lemons Spain Tunisia, Morocco, Algeria , Cyprus, Israel, Gaza, Egypt, Turkey South Africa USA Other American countries Other Sweet oranges Spain Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Sanguines and semi-sanguines, including Navel san ­ guine Other Maltese (blond and sanguines)Tunisia Algeria Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Sanguines and semi-sanguines, including Navel san ­ guine Other Marocco Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Sanguines and semi-sanguines, including Navel san ­ guine Cyprus, Israel , Gaza, Egypt, Turkey Other Shamoutis Ovals Other South Africa USA Brazil Other American countries Other Grapefruit and pomelos Tunisia , Morocco, Algeria , Cyprus, Israel , Gaza , Egypt, Turkey South Africa USA Other American countries Other SpainClementines Tunisia, Morocco, Algeria Other Mandarines Spain Tunisia, Morocco, Algeria Other including Wilkings Monreales and Satsumas Tangerines Spain Tunisia, Morocco, Algeria Other